Name: Decision No 1692/96/EC of the European Parliament and of the Council of 23 July 1996 on Community guidelines for the development of the trans-European transport network
 Type: Decision_ENTSCHEID
 Subject Matter: organisation of transport;  transport policy;  European construction
 Date Published: 1996-09-09

 Avis juridique important|31996D1692Decision No 1692/96/EC of the European Parliament and of the Council of 23 July 1996 on Community guidelines for the development of the trans-European transport network Official Journal L 228 , 09/09/1996 P. 0001 - 0104DECISION No 1692/96/EC OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 23 July 1996 on Community guidelines for the development of the trans-European transport network THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular the first paragraph of Article 129d thereof,Having regard to the proposal from the Commission (1),Having regard to the opinion of the Economic and Social Committee (2),Having regard to the opinion of the Committee of the Regions (3),Acting in accordance with the procedure laid down in Article 189b of the Treaty (4),(1) Whereas the establishment and development of trans-European networks contribute to the attainment of major Community objectives, such as the smooth functioning of the internal market and the strengthening of economic and social cohesion;(2) Whereas the establishment and development of trans-European transport networks throughout the territory of the Community also have the specific objectives of ensuring the sustainable mobility of persons and goods under the best possible social, environmental and safety conditions and integrating all modes of transport, taking account of their comparative advantages; whereas job creation is one of the possible spin-offs of the trans-European network;(3) Whereas the Commission's White Paper on the development of a common transport policy calls for optimum use to be made of existing capacities and for the integration of all networks relating to the various modes of transport into a trans-European network for the road, rail, inland waterway, sea and air transport of passengers and goods and for combined transport;(4) Whereas short distance shipping may, inter alia, help to relieve congestion on inland transport routes;(5) Whereas network integration at European level can only be developed progressively by interlinking different modes of transport with a view to making better use of the inherent advantages of each;(6) Whereas, in order to achieve these objectives, action by the Community to establish guidelines is necessary in accordance with the principle of subsidiarity; whereas it is necessary to establish the broad lines and the priorities of the Community action proposed in the field of trans-European transport networks;(7) Whereas it is necessary to identify projects of common interest which contribute to the achievement of these objectives and which correspond to the priorities of the action which have thus been established; whereas only projects which are potentially economically viable should be taken into account;(8) Whereas Member States need to take account of environmental protection when implementing projects of common interest by carrying out environmental impact studies pursuant to Council Directive 85/337/EEC of 27 June 1985 on the assessment of the effects of certain public and private projects on the environment (5) and by applying Council Directive 92/43/EEC of 21 May 1992 on the conservation of natural habitats and of wild fauna and flora (6);(9) Whereas authorization for certain public and private projects likely to have a significant environmental impact should be granted only after prior assessment of that potential impact, in compliance with existing Community rules;(10) Whereas it is necessary to identify projects of common interest concerning not only the various modes of transport in a multimodal approach but also traffic management and user information systems and positioning and navigation systems;(11) Whereas one of the aims of this Decision is to identify such projects of common interest; whereas these projects are identified in Annex I, Annex II and in the enacting terms of this Decision; whereas the European Council in Essen attributed particular importance to fourteen of these projects;(12) Whereas the Commission should submit every two years a report on the implementation of this Decision and every five years a report indicating whether the guidelines require revision;(13) Whereas a Committee should be set up at the Commission with tasks which include assisting the Commission when it examines the implementation and development of these guidelines,HAVE ADOPTED THIS DECISION:SECTION 1 GENERAL PRINCIPLES Article 1 Purpose1. The purpose of this Decision shall be to establish the guidelines covering the objectives, priorities and broad lines of measures envisaged in the area of the trans-European transport network; these guidelines identify projects of common interest, the implementation of which should contribute to the development of the network throughout the Community.2. The guidelines referred to in paragraph 1 shall constitute a general reference framework intended to encourage the Member States and, where appropriate, the Community in carrying out projects of common interest, the purpose of which is to ensure the cohesion, interconnection and interoperability of the trans-European transport network, as well as access to that network. These projects shall form a common objective, the implementation of which depends on their degree of maturity and the availability of financial resources, without prejudging the financial commitment of a Member State or the Community. These guidelines are also intended to facilitate the involvement of the private sector.3. Essential requirements relating to:- the interoperability of the trans-European transport network,- transport telematics and ancillary services,shall be defined in accordance with the Treaty and separately from this Decision.Article 2 Objectives1. The trans-European transport network shall be established gradually by 2010 by integrating land, sea and air transport infrastructure networks throughout the Community in accordance with the outline plans indicated on the maps in Annex I and/or the specifications in Annex II.2. The network must:(a) ensure the sustainable mobility of persons and goods within an area without internal frontiers under the best possible social and safety conditions, while helping to achieve the Community's objectives, particularly in regard to the environment and competition, and contribute to strengthening economic and social cohesion;(b) offer users high-quality infrastructure on acceptable economic terms;(c) include all modes of transport, taking account of their comparative advantages;(d) allow the optimal use of existing capacities;(e) be, insofar as possible, interoperable within modes of transport and encourage intermodality between the different modes of transport;(f) be, insofar as possible, economically viable;(g) cover the whole territory of the Member States of the Community so as to facilitate access in general, link island, landlocked and peripheral regions to the central regions and interlink without bottlenecks the major conurbations and regions of the Community;(h) be capable of being connected to the networks of the European Free Trade Association (EFTA) States, the countries of Central and Eastern Europe and the Mediterranean countries, while at the same time promoting interoperability and access to these networks, insofar as this proves to be in the Community's interest.Article 3 Scope of the network1. The trans-European network shall comprise transport infrastructure, traffic management systems and positioning and navigation systems.2. The transport infrastructure shall comprise road, rail and inland waterway networks, the seaports, and inland waterway ports and other interconnection points.3. The traffic management systems and the positioning and navigation systems shall include the necessary technical installations and information and telecommunications systems to ensure harmonious operation of the network and efficient traffic management.Article 4 Broad lines of measuresThe broad lines of Community measures shall cover:(a) the drawing up and revision of the network outline plans;(b) the identification of projects of common interest;(c) the adaptation of the existing network;(d) the promotion of network interoperability;(e) the optimum combination of modes of transport, inter alia, by creating interconnection centres, which in the case of freight should be located, insofar as possible, away from urban centres, in order to render possible the effective operation of intermodality;(f) the pursuit of consistency and complementarity of financial aid in line with the rules applicable to each financial instrument;(g) research and development;(h) cooperation with third countries concerned by development of the network and the conclusion of suitable agreements with them;(i) incentives for Member States and international organizations to further the objectives pursued by the Community;(j) promotion of continuous cooperation between interested parties;(k) any other measures which prove necessary for the achievement of the objectives referred to in Article 2.Article 5 PrioritiesThe priorities, taking account of the objectives set out in Article 2, shall be:(a) establishment and development of the connections, key links and interconnections needed to eliminate bottlenecks, fill in missing sections and complete major routes;(b) establishment and development of infrastructure for access to the network, making it possible to link island, landlocked and peripheral regions with the central regions of the Community;(c) the optimum combination and integration of the various modes of transport;(d) integration of environmental concerns into the design and development of the network;(e) gradual achievement of interoperability of network components;(f) optimization of the capacity and efficiency of existing infrastructure;(g) establishment of and improvement in interconnection points and intermodal platforms;(h) improved safety and network reliability;(i) the development and establishment of systems for the management and control of network traffic and user information with a view to optimizing use of the infrastructures;(j) studies contributing to improved design and better implementation of the trans-European transport network.Article 6 Third-country networksPromotion by the Community of projects of common interest and network interconnection and interoperability in order to ensure the compatibility of third-country networks with the trans-European transport network shall be determined on a case-by-case basis in accordance with the appropriate procedures in the Treaty.Article 7 Projects of common interest1. In compliance with the rules of the Treaty, particularly as regards questions of competition, any project shall be considered to be of common interest which:- pursues the objectives set out in Article 2,- concerns the network described in Article 3,- corresponds to one or more of the priorities set out in Article 5, and- is potentially economically viable on the basis of analysis of the socio-economic costs and benefits.2. Projects shall relate to an element of the network described in Articles 9 to 17 and shall in particular:- relate to the routes identified on the maps in Annex I, and/or- correspond to the specifications or criteria in Annex II.3. Member States shall take any measures which they consider necessary within the framework of the principles laid down in Article 1 (2).Article 8 Environmental protection1. When projects are developed and carried out, environmental protection must be taken into account by the Member States through execution of environmental impact assessments of projects of common interest which are to be implemented, pursuant to Directive 85/337/EEC and through the application of Directive 92/43/EEC.2. The Commission:(a) will develop appropriate methods of analysis for strategically evaluating the environmental impact of the whole network;(b) will develop appropriate methods of corridor analysis covering all relevant transport modes without prejudice to the definition of the corridors themselves. In the development of the corridor concept account should be taken of the need to link all Member States and regions into the trans-European transport network and in particular the need to link island, landlocked and peripheral regions with the central regions of the Union.The result of this work shall, as and where appropriate, be taken into account by the Commission in its report on the guidelines provided for in Article 21 with a view to achieving the objectives set out in Article 2.SECTION 2 ROAD NETWORK Article 9 Characteristics1. The trans-European road network shall comprise motorways and high-quality roads, whether existing, new or to be adapted, which:- play an important role in long-distance traffic, or- bypass the main urban centres on the routes identified by the network, or- provide interconnection with other modes of transport, or- link landlocked and peripheral regions to central regions of the Community.2. The network shall guarantee users a high, uniform and continuous level of services, comfort and safety.3. The network shall include infrastructure for traffic management and user information, based on active cooperation between traffic management systems at European, national and regional levels.SECTION 3 RAIL NETWORK Article 10 Characteristics1. The rail network shall comprise the high-speed rail network and the conventional rail network.2. The high-speed rail network shall comprise:- specially built high-speed lines equipped for speeds generally equal to or greater than 250 km/h using current or new technology,- specially upgraded high-speed lines equipped for speeds of the order of 200 km/h,- specially upgraded high speed lines which have special features as a result of topographical, relief or town planning constraints, on which the speed must be adapted to each case.This network shall be defined by the lines indicated in Annex I as high-speed lines or lines adapted for high speed.3. The conventional rail network shall comprise lines for conventional rail transport, including the rail segment of combined transport referred to in Article 14.4. The network shall:- play an important role in long-distance goods and passenger traffic,- play an important role in the operation of long-distance combined transport,- permit interconnection with the networks of other modes of transport and access to regional and local rail networks.5. The network shall offer users a high level of quality and safety, owing to its continuity and to gradual implementation of its interoperability, brought about in particular by technical harmonization and a harmonized command and control system.SECTION 4 INLAND WATERWAY NETWORK AND INLAND PORTS Article 11 Characteristics1. The trans-European inland waterway network shall comprise rivers and canals and various branches and links which connect them. It shall, in particular, render possible the interconnection between industrial regions and major conurbations and link them to ports.2. The minimum technical characteristics for waterways forming part of the network shall be those laid down for a class IV waterway, which allows the passage of a vessel or a pushed train of craft 80 to 85 m long and 9,50 m wide. Where a waterway forming part of the network is modernized or constructed, the technical specifications should correspond at least to class IV, should enable class Va/Vb to be achieved at a later date and should make satisfactory provision for the passage of vessels used for combined transport. Class Va allows the passage of a vessel or a pushed train of craft 110 m long and 11,40 m wide and class Vb allows the passage of a pushed train of craft 172 to 185 m long and 11,40 m wide.3. Inland ports shall form part of the network, in particular as points of interconnection between the waterways referred to in paragraph 2 and other modes of transport.4. The network shall include the traffic management infrastructure.SECTION 5 SEAPORTS Article 12 CharacteristicsSeaports shall permit the development of sea transport and shall constitute shipping links for islands and the points of interconnection between sea transport and other modes of transport. They shall provide equipment and services to transport operators. Their infrastructure shall provide a range of services for passenger and goods transport, including ferry services and short- and long-distance shipping services, including coastal shipping, within the Community and between the latter and third countries.SECTION 6 AIRPORTS Article 13 Characteristics1. The trans-European airport network shall comprise airports situated within the territory of the Community which are open to commercial air traffic and which comply with the criteria set out in Annex II. These airports shall be classified differently according to the volume and type of traffic they handle and according to their function within the network. They shall permit the development of air links and the interconnection of air transport and other modes of transport.2. The international connecting points and the Community connecting points shall constitute the core of the trans-European airport network. Links between the Community and the rest of the world shall be mainly via the international connecting points. The Community connecting points shall essentially provide links within the Community, with extra-Community services still accounting for a small proportion of their business. Regional connecting points and accessibility points shall facilitate access to the core of the network or help to open up peripheral and isolated regions.SECTION 7 COMBINED TRANSPORT NETWORK Article 14 Characteristics1. The trans-European combined transport network shall comprise:- railways and inland waterways which are suitable for combined transport and shipping which, combined where appropriate with initial and/or terminal road haulage, permit the long-distance transport of goods;- installations permitting transhipment between railways, inland waterways, shipping routes and roads;- suitable rolling stock, on a provisional basis, where the characteristics of the infrastructure, as yet unadapted, so require.SECTION 8 SHIPPING MANAGEMENT AND INFORMATION NETWORK Article 15 CharacteristicsThe trans-European shipping management and information network shall concern:- coastal and port shipping management systems,- vessel positioning systems,- reporting systems for vessels transporting dangerous or polluting goods,- communications systems for distress and safety at sea,so as to guarantee a high level of safety and efficiency of shipping and environmental protection in shipping zones belonging to Community Member States.SECTION 9 AIR TRAFFIC MANAGEMENT NETWORK Article 16 CharacteristicsThe trans-European air traffic management network shall comprise the airspace reserved for general aviation, airways, air navigation aids, the traffic planning and management systems and the air traffic control system (control centres, surveillance and communications facilities) that are necessary for safe and efficient aviation in European airspace.SECTION 10 POSITIONING AND NAVIGATION NETWORK Article 17 CharacteristicsThe trans-European positioning and navigation systems network shall comprise the satellite positioning and navigation systems and the systems to be defined in the future European Radio Navigation Plan. These systems shall provide a reliable and efficient positioning and navigation service which can be used by all modes of transport.SECTION 11 COMMON PROVISIONS Article 18 Committee for the exchange of information and report1. Member States shall regularly notify the Commission of the national plans and programmes which they have drawn up for the development of the trans-European transport network, in particular as regards the projects of common interest identified by this Decision.2. A Committee on the Trans-European Transport Network, hereinafter called 'the Committee`, is hereby set up at the Commission; it shall be composed of representatives of the Member States and chaired by a representative of the Commission. The Committee shall exchange information on the plans and programmes notified by Member States and may consider any question relating to the development of the trans-European transport network.3. The Commission shall report every two years to the European Parliament, the Council, the Economic and Social Committee and the Committee of the Regions on the implementation of the guidelines described in this Decision.The Committee referred to in paragraph 2 shall assist the Commission in the preparation of its report.Article 19 Specific projectsAnnex III contains, by way of indication, the projects identified in Annexes I and II and in other provisions of this Decision to which the Essen European Council attributed particular importance.Article 20 Multimodal transport and traffic managementAmong the other projects of common interest listed in Annexes I and II, those concerning multimodal transport and new traffic-management techniques shall be given special attention with a view to completion of the network.Article 21 Revision of the guidelines1. Every five years after the entry into force of this Decision, and for the first time before 1 July 1999, the Commission shall submit a report to the European Parliament and the Council indicating whether the guidelines should be adapted to take account of economic developments and technological developments in the transport field, in particular in rail transport.In drawing up the report, the Commission shall be assisted by the Committee referred to in Article 18.2. Further to the report referred to in paragraph 1, the Commission shall, if necessary, submit appropriate proposals.Article 22 RepealCouncil Decision 78/174/EEC of 20 February 1978 instituting a consultation procedure and setting up a committee in the field of transport infrastructure (7) is hereby repealed.Article 23This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Communities.Article 24This Decision is addressed to the Member States.Done at Brussels, 23 July 1996.For the European ParliamentThe PresidentK. HÃ NSCHFor the CouncilThe PresidentM. LOWRY(1) OJ No C 220, 8. 8. 1994, p. 1 and OJ No C 97, 20. 4. 1995, p. 1.(2) OJ No C 397, 31. 12. 1994, p. 23.(3) OJ No C 210, 14. 8. 1995, p. 34.(4) Opinion of the European Parliament of 18 May 1995 (OJ No C 151, 19. 6. 1995, p. 234). Council Common Position of 28 September 1995 (OJ No C 331, 8. 12. 1995, p. 1) and Decision of the European Parliament of 13 December 1995 (OJ No C 17, 22. 1. 1996, p. 58). Council Decision of 15 July 1996 and Decision of the European Parliament of 17 July 1996 (not yet published in the Official Journal).(5) OJ No L 175, 5. 7. 1985, p. 40.(6) OJ No L 206, 22. 7. 1992, p. 7.(7) OJ No L 54, 25. 2. 1978, p. 16.ANNEX I NETWORK SCHEMES ILLUSTRATED BY MAPS (1*) Section 2: Road network 2.0. Europe2.1. Belgium/Luxembourg2.2. Denmark2.3. Germany2.4. Greece2.5. Spain2.6. France2.7. Ireland2.8. Italy2.9. Netherlands2.10. Austria2.11. Portugal2.12. Finland2.13. Sweden2.14. United KingdomSection 3: Rail network 3.0. Europe3.1. Belgium3.2. Denmark3.3. Germany3.4. Greece3.5. Spain3.6. France3.7. Ireland3.8. Italy3.9. Luxembourg3.10. Netherlands3.11. Austria3.12. Portugal3.13. Finland3.14. Sweden3.15. United KingdomSection 4: Inland waterway network 4. EuropeSection 5: Seaports Projects of common interest involving seaports are identified in this Decision by the criteria in Annex II and can be located in any port of a Community Member State. Since it is impossible to show all ports on one map, there is no map of seaports in Annex I.Section 6: Airports 6.0. Europe6.1. Belgium/Denmark/Germany/Luxembourg/ Netherlands/Austria6.2. Greece6.3. Spain/Portugal6.4. France6.5. Ireland/United Kingdom6.6. Italy6.7. Finland/SwedenSection 7: Combined transport network 7.1. A. RailB. Rail, large-scale7.2. Inland waterwaysNB: The term 'planned` in keys to the maps covers all stages of an infrastructure project of common interest from preliminary studies until construction.SECTION 2 ROAD NETWORK >REFERENCE TO A FILM>>REFERENCE TO A FILM>>REFERENCE TO A FILM>>REFERENCE TO A FILM>>REFERENCE TO A FILM>>REFERENCE TO A FILM>>REFERENCE TO A FILM>>REFERENCE TO A FILM>>REFERENCE TO A FILM>>REFERENCE TO A FILM>>REFERENCE TO A FILM>>REFERENCE TO A FILM>>REFERENCE TO A FILM>>REFERENCE TO A FILM>>REFERENCE TO A FILM>SECTION 3 RAIL NETWORK >REFERENCE TO A FILM>>REFERENCE TO A FILM>>REFERENCE TO A FILM>>REFERENCE TO A FILM>>REFERENCE TO A FILM>>REFERENCE TO A FILM>>REFERENCE TO A FILM>>REFERENCE TO A FILM>>REFERENCE TO A FILM>>REFERENCE TO A FILM>>REFERENCE TO A FILM>>REFERENCE TO A FILM>>REFERENCE TO A FILM>>REFERENCE TO A FILM>>REFERENCE TO A FILM>>REFERENCE TO A FILM>SECTION 4 INLAND WATERWAY NETWORK >REFERENCE TO A FILM>SECTION 6 AIRPORTS >REFERENCE TO A FILM>>REFERENCE TO A FILM>>REFERENCE TO A FILM>>REFERENCE TO A FILM>>REFERENCE TO A FILM>>REFERENCE TO A FILM>>REFERENCE TO A FILM>>REFERENCE TO A FILM>SECTION 7 COMBINED TRANSPORT NETWORK >REFERENCE TO A FILM>>REFERENCE TO A FILM>>REFERENCE TO A FILM>(1*) The maps relate to the corresponding sections mentioned in the enacting terms and/or Annex II.ANNEX II CRITERIA AND SPECIFICATIONS FOR PROJECTS OF COMMON INTEREST (1*) Section 2: Road networkSection 3: Rail networkSection 4: Inland waterway network and inland portsSection 5: SeaportsSection 6: AirportsSection 7: Combined transport networkSection 8: Shipping information and management networkSection 9: Air traffic management networkSection 10: Positioning and navigation networkSection 2 Road network In addition to projects relating to the links in Annex I, projects of common interest will be deemed to include any infrastructure project relating to such links which deals with:A. Development of the network, and in particular:- widening of motorways or upgrading of roads,- construction or improvement of bypasses or ring roads,- increasing the interoperability of national networks.B. Development of traffic management and user information systems, and in particular:- establishment of telematic infrastructures for collecting traffic data,- developing traffic information centres and traffic control centres, as well as exchanges of data between traffic information centres in different countries,- establishing road information services, in particular the RDS-TMC system (2),- technical interoperability of telematic infrastructures.Section 3 Rail network In addition to projects relating to the links in Annex I, projects of common interest will be deemed to include any infrastructure project relating to such links which deals with:- interoperability between trans-European railway systems,- interconnection with networks of other modes of transport.Section 4 Inland waterway network and inland ports Inland ports In addition to projects relating to the connections mentioned in Annex I, projects of common interest will be deemed to include any infrastructure project:A. Relating to inland ports within the meaning of Article 11 (3) which fulfil all of the following conditions:1. located on the network of inland waterways as shown in the plan in Annex I;2. interconnected with other trans-European routes;3. Presence of transhipment installations, in particular:- transhipment centres,- container terminals,- roll-on/roll-off facilities.B. and corresponding to one or more of the following categories:1. access to the port from inland waterways;2. port infrastructure inside the port area;3. other transport infrastructures inside the port area;4. other transport infrastructures linking the port to other elements of the trans-European transport network.Traffic management Projects of common interest will be deemed to include in particular:- a signalling and guidance system for vessels, in particular those carrying dangerous or polluting goods,- communications systems for emergencies and inland waterway safety.Section 5 Seaports 1. Categories of port and port-related projects of common interest Port and port-related infrastructure projects should come under one or more of the following categories:A. access to the port from the sea or inland waterways, including capital costs for ice-breaking works during winter;B. port infrastructure inside the port area;C. inland transport infrastructures inside the port area;D. inland transport infrastructure linking the port to other elements of the trans-European transport network.2. Specific aims of projects Port and port-related infrastructure projects of common interest should have one or more of the following specific aims:- facilitating the growth of intra- and extra-Community trade,- supporting the principle of sustainable mobility by helping to relieve congested land corridors and to reduce the external costs of European transport by, for example, increasing the maritime share of total traffic and in particular by promoting coastal navigation,- improving accessibility and strengthening economic and social cohesion in the European Community by promoting the development of intra-Community maritime links, paying particular attention to island and peripheral regions of the Community,- allowing permanent access to Baltic Sea ports located around and above 60 ° N normally ice-bound in winter.3. Specific conditions to be met Projects must contribute to:- integrating traffic into a trans-European transport network or a multimodal transport chain,or- greater use of environment-friendly transport.Section 6 Airports I. Eligibility criteria for airports of common interest Airports of common interest must meet the criteria of one of the following connecting points:1. International connecting points will include:- all airports or airport systems (3) with a total annual traffic volume of no less than:- 5 000 000 passenger movements minus 10 %, or- 100 000 commercial aircraft movements, or- 150 000 tonnes freight throughput, or- 1 000 000 extra-Community passenger movements;or- any new airport constructed to replace an existing international connecting point which cannot be developed further on its site.2. Community connecting points will include:- all airports or airport systems with an annual traffic volume of:- between 1 000 000 minus 10 % and 4 499 999 passenger movements, or- between 50 000 and 149 999 tonnes freight throughput, or- between 500 000 and 899 999 passenger movements, of which at least 30 % are non-national, or- between 300 000 and 899 999 passenger movements and located off the European mainland at a distance of over 500 km from the nearest international connecting point;or- any new airport constructed to replace an existing Community connecting point which cannot be developed further on its site.3. Regional connecting points and accessibility points will include all airports- with an annual traffic volume of between 500 000 and 899 999 passenger movements, of which less than 30 % are non-national, or- with an annual traffic volume of between 250 000 minus 10 % and 499 999 passenger movements, or- with an annual traffic volume of between 10 000 and 49 999 tonnes freight throughput, or- located on an island of a Member State, or- located in a landlocked area of the Community with commercial services operated by aircraft with a maximum take-off weight in excess of 10 tonnes.An airport is located in a landlocked area if it is situated outside a radius of over 100 km from the nearest international or Community connecting point. This distance may, by way of exception, be reduced to 75 km in order to take account of difficult access due to the geographical situation or the poor quality of the inland transport infrastructure.II. Specifications for projects of common interest related to the airport network All project will qualify as a project of common interest if it meets the following specifications:>TABLE>Section 7 Combined transport network In addition to the projects relating to links specified in Annex I, projects of common interest will be deemed to include any project concerning:- construction or upgrading of railway or inland waterway infrastructures in order to make the transport of intermodal loading units technically possible and economically viable,- construction or development of centres for transfers between inland types of transport, including the setting up of fixed or mobile transhipment equipment,- adaptation of port areas, making it possible to develop or improve the transfer of containers between sea transport and rail, inland waterway or road transport,- railway transport equipment specially adapted to combined transport where so required by the nature of the infrastructure, particularly as regards the cost of the possible adaptation of such infrastructure and subject to the use of such equipment being associated with the infrastructure in question and the operators concerned being able to avail themselves of it on a non-discriminatory basis.Section 8 Shipping information and management network Projects of common interest will be deemed to include any project:- relating to the objectives of Community shipping safety policy, or- designed to implement international conventions and resolutions of the International Maritime Organization (IMO) in the area of shipping safety and concerning:- implementation of the Community system of notification of vessels bound for or coming from Community ports or transiting off Community coasts, with the aid of an electronic system of data exchanges also including transmission of data between vessels and land installations via transponders, particular attention will be given to EDI (electronic data interchange) electronic systems of data exchange including compatible interfaces,- the development and improvement of the LORAN-C land-based radio-navigation channels,- the development or improvement of coastal and port shipping management and information systems (VTS) and their interconnection, with a view to safer and more effective surveillance and management of shipping, in particular in converging, busy, or environmentally sensitive areas,- the development of tools to improve understanding of traffic: databases on traffic flows and shipping accidents, development of the European Permanent Traffic Observatory (EPTO) tool for analysing traffic flows,- the development of infrastructure and equipment in order to further the implementation of the Global Maritime Distress and Safety System (GMDSS),- the improvement of telematic data exchange systems in the context of port state control of vessels.Section 9 Air traffic management network Projects of common interest are deemed to include any project leading to an increase in the capacity of the system and optimizing its use which forms part of a pattern of harmonization and integration of the facilities and procedures of the various national connecting points and complies with the relevant international standards defined by the International Civil Aviation Organization (ICAO) and by the competent European bodies, all of the foregoing taking account in particular of the European Organization for the Safety of Air Navigation (Eurocontrol).Such projects relate to:- studies on better utilization of airspace by the various users and the establishment of a consistent and efficient system of routes,- air traffic planning and management which helps supply keep pace with demand and makes optimal use of available control capacities,- the studies and work necessary for the harmonization of facilities and procedures so as to integrate the various service providers taking particular account of the guidelines adopted by the European Civil Aviation Conference (ECAC),- the improvement of system productivity, in particular by means of automated control assistance and potential conflict detection and resolution systems,- contributions to the installation of means of communication, navigation and surveillance necessary for air traffic control, including the promotion of new technologies, in particular satellites and digital data networks, where that leads to compliance with European common specifications.Section 10 Positioning and navigation network Projects of common interest are deemed to include any project relating to the establishment of any component of the future European Radio Navigation Plan or of a global satellite positioning and navigation system forming part of the following structure:- control centre comprising a processing and control system,- network of earth navigation stations,- space segment composed of satellites enabling navigation signals to be transmitted,- network of surveillance stations.(1*) These critera and specifications refer to the corresponding sections referred to in the enacting terms and/or Annex I.(2) A radio-based digital road traffic message system in which the general message stream can be tuned to the individual needs of the road user.(3) Airport systems: OJ No L 240, 24. 8. 1992, p. 14.ANNEX III LIST OF THE FOURTEEN PROJECTS ADOPTED BY THE EUROPEAN COUNCIL AT ESSEN ON 9 AND 10 DECEMBER 1994 1. High-speed train/combined transport north-south:Nuremberg-Erfurt-Halle/Leipzig-BerlinBrenner axis: Verona-Munich2. High-speed train (Paris-Brussels-Cologne-Amsterdam-London):Belgium: F/B border - Brussels - LiÃ ¨ge - B/D border;Brussels - B/NL borderUnited Kingdom: London - Channel Tunnel accessNetherlands: B/NL border - Rotterdam - AmsterdamGermany: (Aachen) G27 Cologne - Rhine/Main3. High-speed train south:Madrid-Barcelona-Perpignan-MontpelierMadrid-Vitoria-Dax4. High-speed train east:Paris-Metz-Strasbourg-Appenweier-(Karlsruhe) with junctions to Metz-SaarbrÃ ¼cken- Mannheim and Metz-Luxembourg5. Conventional rail/combined transport: Betuwe lineRotterdam - NL/D border - (Rhine/Ruhr)6. High-speed train/combined transport: France-ItalyLyons-TurinTurin-Milan-Venice-Trieste7. Greek motorways: Pathe: Rio Antirio, Patras-Athens-Thessaloniki-Promahon (Greek/Bulgarian border) and Via Egnatia: Igoumenitsa - Thessaloniki - Alexandroupolis - Ormenio (Greek/Bulgarian border) - Kipi (Greek/Turkish border)8. Motorway Lisbon-Valladolid9. Conventional rail link: Cork-Dublin-Belfast-Larne-Stranraer10. Malpensa Airport (Milan)11. Fixed rail/road link between Denmark and Sweden (Ãresund fixed link) including access routes for road, rail, air12. Nordic triangle (rail/road)13. Ireland/United Kingdom/Benelux Road link14. West Coast main line (rail)JOINT STATEMENT The European Parliament, the Council and the Commission stress the importance they attach to the establishment and coherent development of the trans-European transport network. They welcome the adoption of this Decision establishing the network and identifying in particular projects of common interest, enabling the legislative framework for the trans-European transport network to be completed.They note that those projects contribute to achieving the objectives laid down in Article 2, may in particular make a vital contribution to competitiveness, job creation and cohesion in the Union and also meet the need to link island, landlocked and peripheral regions with the central regions of the Community. They emphasize in this context that the fact that those projects are identified by Annex I, Annex II and the enacting terms of this Decision makes them eligible for a financial contribution from the Community which may facilitate and accelerate their effective implementation by the Member States concerned.The European Parliament, the Council and the Commission call on the Member States to attach the greatest importance to implementing those projects, to which they devote special attention. The Commission undertakes to keep them regularly informed of their implementation, inter alia, by means of the reports provided for in Articles 18 and 21.The European Parliament, the Council and the Commission note the projects adopted by the European Parliament on second reading, with a view to the development of the trans-European transport network.COMMISSION STATEMENTS - Re section 5 of Annex I: seaports:The Commission will submit in 1997, after consulting interested parties and the Member States concerned, a report and, if appropriate, a proposal for port projects using an approach similar to that followed for airports in section 6.- Re environmental standards and a pipeline network:The Commission will:(a) continue to examine environmental standards for each transport mode;(b) study the possibility of setting up a pipeline network not covered by the guidelines for the trans-European energy networks and the possibility of incorporating it into the trans-European network;and will submit any appropriate proposals.- Re Annex I:The Commission will examine, with a view to determining whether they qualify for inclusion in Annex I, the projects voted for by Parliament on second reading. This examination will be undertaken as part of the revision procedure provided for in Article 21.- Re Articles 19 and 20, and Annex III:The Commission confirms that nothing in this Decision prejudges the financial commitment of the Member States or the Community.- Re Article 20:In accordance with Article 6 (1) of Regulation (EC) No 2236/95 laying down general rules for the granting of Community financial aid in the field of trans-European networks, the Commission states that in evaluating projects for support under the trans-European networks budget it will pay due attention to projects of a multi-modal nature, notably those involving long-distance routes to peripheral regions.